DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
	Step 1: 
The claims are drawn to apparatus, process and CRM categories. 
II.	Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
	Step 2a: 
	III.	Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Representative claim 1 is analyzed below, with italicized limitations indicating recitations of an abstract idea. 
	1. A device, comprising a memory that stores instructions; and a processor coupled to the memory and in communication with a plurality of remote computing devices each with a user, wherein the processor, responsive to executing the instructions, performs operations comprising: receiving updates regarding a price of an asset and communicating the price to the plurality of remote computing devices; beginning a position acquisition period of a set amount of time; during the position acquisition period, receiving from the at least one user a position that the price of the asset at the end of an event period will be greater than the price of the asset at the beginning of the event period or a position that the price of the asset at the end of the event period will be less than the price of the asset at the beginning of the event period, and communicating to the computing devices the time remaining in the position acquisition period and an aggregate amount of positions without disclosing the aggregate amount of the positions taking any specific position; ending the position acquisition period and ceasing receiving of any additional positions from any user; beginning the event period; calculating a locked price as the price of the asset at the time the event period begins and communicating the locked price to the plurality of remote computing devices; calculating an greater position payout multiplier for the position that the price of the asset at the end of the event period will be greater than the price of the asset at the beginning of the event period and a less position payout multiplier for the position that the price of the asset at the end of the event period will be less than the price of the asset at the beginning of the event period and communicating the position payout multipliers to the plurality of remote computing devices;  ending the event period; calculating an end price as the price of the asset at the time the event period ends; if the end price is greater than the locked price, paying the user who communicated the position that the price of the asset at the end of the event period will be greater than the price of the asset at the beginning of the event period an amount equal to the position of the user times the greater position payout multiplier; and if the end price is less than the locked price, paying the user who communicated the position that the price of the asset at the end of the event period will be less than the price of the asset at the beginning of the event period an amount equal to the position of the user times the less position payout multiplier.

	ii.	The underlined limitations fall within at least three of the groupings of abstract ideas enumerated in the 2019 PEG: 
Fundamental economic principles or practices
Commercial or legal interactions
	The claims are directed towards incentivizing the behavior of users in a financial market via an agreement or contract. This is viewed by the Examiner as a fundamental economic practice, an 
	Prong 2: Does the Claim recite additional elements that integrate the exception in to a 		practical application of the exception?
		iii.	Although the claims recite additional limitations, such as one or more 				processors the said additional limitations do not integrate the exception into a practical 		application of the exception. For example, the claims require additional limitations 			such as an interface, memory, and display components. 
		iv.	These additional limitations do not represent an improvement to the 				functioning of a computer, or to any other technology or technical field, (MPEP 			2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 			2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). 			Rather, these additional limitations amount to an instruction to “apply” the judicial 			exception using a computer as a tool to perform the abstract idea.
	Step 2b: 
	Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
	For example, the claim language does recite additional elements such as one or more processors and at least one server, however, these viewed as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. Viewing the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken 
		For these reasons, it appears that the claims are not patent-eligible under 35 USC §101. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.